Cooper, «L,
delivered the opinion of the court.
The return of the officer upon the writ of garnishment was not a valid return. It is that he had delivered to the officers of the garnishee “a true notice of the within.”
The return does not show that the officer gave to the garnishee a copy of the writ. The inference is that he attempted to give him notice under § 2443, code 1880. It is upon that theory that counsel for appellee seek to maintain its sufficiency.
¥e set out the code provisions and so much of the writ of garnishment as are necessary for the consideration of the question involved.
'Section 2442 provides how service upon garnishees shall be made. The officer must “inform him that he must appear at *93the court to which the writ of attachment is returnable, there to answer on oath, in writing, what he is indebted, or was indebted, to the defendant in the attachment, at the time of the summoning of such garnishee, or since that time, or what effects of said defendant he has in his hands, or had at the time of such summons, or has had, since, and what other persons, to his knowledge or belief, are indebted to said defendant, or have effects of his in their hands.”
Section 2443 is as follows: “ It shall not be necessary to furnish a garnishee with a copy of the writ of attachment, but ho may demand and receive from the officer summoning him a notice, in writing, of the answer he is required to make, as above set forth.”
The writ of garnishment in this cause commanded the officer to summon “the Acme Lumber Company to be and appear before said justice of the peace of said county, at his office therein, on the 5th day of October, A.D. 1891, to answer on oath whether they are indebted to said defendant, and in what sum,'and what effects of said defendant they have in their hands or possession, or had at the time of the service of this writ, and whether they know of any other person indebted to said defendant, or may have any of the effects of said defendant in his hands or possession.”
We have italicised those portions of section 2442 of the code which are absent from the writ of garnishment.' It is manifest that they are material, and that notice of all things contained in the writ would not be a compliance with the provision of section 2443 of the code.

The judgment is reversed, and the cause remanded to the circuit court to be further proceeded with.